Title: To George Washington from Colonel Henry Knox, 19 August 1776
From: Knox, Henry
To: Washington, George

 

May it please Your Excellency
New York Augt 19 1776

I understood that some few Cannon were to be taken from Mount Washington for Kings Bridge for the present—we find great difficulty in procuring the Carriages for General Fellowss encampment—the Greatest part of which I hope will be Completed to day and tomorrow after which we will turn our whole endevors to Complete those for Kings Bridge. I am with Great Respect Your Excellencys Most Obt & Humble Sert

Henry Knox

